Citation Nr: 0926481	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  03-31 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death pursuant to the provisions of 38 U.S.C.A. 
§ 1151. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to 
September 1963, with a prior period of service of 1 year, 7 
months, and 22 days.  He died in October 2002, and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Appeals Management Center (AMC), as 
made in a supplemental statement of the case (SSOC) issued in 
August 2005, in which the AMC denied entitlement to service 
connection for the cause of the Veteran's death, pursuant to 
the provisions of 38 U.S.C.A. § 1151.  Subsequently, the 
appellant's representative filed a statement in November 
2005, which the Board construed as a valid Substantive Appeal 
(VA Form 9) pursuant to 38 C.F.R. § 20.202.

The appellant was afforded a Travel Board hearing in 
Muskogee, Oklahoma, before a Veterans Law Judge (VLJ) in 
April 2004.  In October 2004, the Board remanded the 
appellant's claim.  Since that time, the VLJ who conducted 
the appellant's hearing is no longer employed by the Board.  
A letter was sent to the appellant in November 2005 asking if 
she wished to have another hearing with a different VLJ, but 
the appellant did not respond to that letter. 

This case was previously before the Board in March 2006, at 
which time the Board denied claims of entitlement to accrued 
benefits; entitlement to service connection for the cause of 
the Veteran's death pursuant to the provisions of 38 U.S.C.A. 
§ 1310; and entitlement to Dependency and Indemnity 
Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. 
§ 1318.  The Board remanded the claim of entitlement to 
service connection for the cause of the Veteran's death 
pursuant to the provisions of 38 U.S.C.A. § 1151.  That claim 
was again before the Board in May 2007, at which time the 
appellant's claim was once again remanded in order to obtain 
private treatment records from St. John's Medical Center.  
These records have been obtained and associated with the 
claims file.  Therefore, the Board finds that its remand 
directives have been complied with.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's death has not been shown to have been as a 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA health care providers who provided treatment for 
his heart disorder, nor does the evidence show that the 
Veteran's death was an event that was not reasonably 
foreseeable.


CONCLUSION OF LAW

The requirements for service connection for the cause of the 
Veteran's death pursuant to the provisions of 38 U.S.C.A. § 
1151 for treatment furnished for a heart disorder at a VA 
Medical Center have not been met.  38 U.S.C.A. § 1151 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.358 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for  Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the  Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by letters 
sent to the appellant in May 2006, June 2007 and December 
2007.  The letters addressed all required notice elements, 
including the relevant rating criteria and effective date 
provisions.  Although these letters were sent after the 
initial adjudication by the AOJ, September 2006 and June 2009 
supplemental statements of the case (SSOCs) were subsequently 
issued.  A SOC or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (hereinafter Mayfield III).  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Accordingly, the 
Board finds that any error with regard to the timing of the 
VCAA notice in this case is not prejudicial.  See Shinseki v. 
Sanders, 556 U.S. - (2009).  Therefore, the Board finds that 
VA has fulfilled its duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist an appellant in 
the development of a claim.  This includes assisting the 
appellant in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records, VA 
treatment records and private treatment records pertinent to 
the years after service.  Additionally, a VA opinion was 
obtained in June 2005.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA opinion obtained in this case is more 
than adequate, as it is predicated on a full reading of the 
private and VA medical records in the Veteran's claims file 
at that time.  It considers all of the pertinent evidence of 
record, and provides a rationale for the opinion stated, 
relying on the records reviewed.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  The Board, 
therefore, finds that the VCAA duty to assist has also been 
satisfied. 


LAW AND ANALYSIS

Under VA laws and regulations, when a Veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.  For claims filed after October 1, 1997 a claimant is 
required to show fault or negligence in medical treatment.  
Because the appellant in this case filed her claim after that 
date, she must show some degree of fault, and more 
specifically, that the proximate cause of the Veteran's death 
was due to carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in furnishing medical care or was an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1).

In determining that additional disability exists, the 
Veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be paid for the continuance or natural 
progression of diseases or injuries for which hospitalization 
or treatment was authorized.  38 C.F.R. § 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability or death resulted from VA 
hospitalization or treatment.  First, it is necessary to show 
that the additional disability or death is actually the 
result of such disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, not merely coincidental 
therewith.  The mere fact of aggravation alone will not 
suffice to make a disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, examination or medical 
or surgical treatment.  38 C.F.R. § 3.358(c).  Second, 
compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
expressed or implied consent of the Veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or treatment 
administered.  38 C.F.R. § 3.358(c).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to service connection for the cause 
of the Veteran's death pursuant to the provisions of 
38 U.S.C.A. § 1151 for medical treatment furnished at a VA 
Medical Center (VAMC).  The medical evidence of record does 
not show that the Veteran's death was due to carelessness, 
negligence, lack of proper skill, error in judgment, or some 
instance of fault on the part of VA in furnishing medical 
care or that the outcome of the treatment was an event not 
reasonably foreseeable.  In particular, the appellant has 
contended that the VAMC failed to timely treat the Veteran's 
heart disease, and that the Veteran's exercise test, 
performed at the VAMC in October 2002, accelerated the 
Veteran's heart damage and therefore hastened his death.

VA medical records dated in October 2002 document that the 
Veteran had an exercise tolerance test performed in October 
2002.  Prior to this, VAMC treatment records reveal that a 
consult had been put in for such an appointment in August 
2002, but it was not scheduled until the appellant followed 
up with the VAMC in September 2002.  When the Veteran came in 
for the test in October 2002, the results were reviewed with 
his primary care physician, and it was agreed that the study 
produced urgent results.  The Veteran indicated that he had 
Medicare and preferred to be admitted to St. John's Medical 
Center.  The Veteran was admitted to St. John's Medical 
Center for cardiac catheterization for evaluation.  He was 
found to have multiple vessel disease and scheduled for 
coronary artery bypass graft surgery.  

It was initially reported that the Veteran did well post-
operatively.  He did have some wheezing and increased 
steroids.  He was found to have an air leak continually post-
operatively which required leaving the chest tube in for a 
prolonged period of time.  The air leak continued, but 
resolved, albeit with continued emphysema.  The Veteran was 
looking well with improvement until his blood pressure 
decreased.  His temperature spiked.  Blood cultures were 
done, and his urine culture was negative.  His white count 
had increased, suggestive of an infective etiology.  His 
mental status decline the next day, and by the following 
morning, he was difficult to arouse.  His pressures remained 
low and he was transferred to the emergency unit. After a 
discussion with the family, the Veteran stopped breathing and 
went into cardiac arrest.  A code blue was called and 
attempts were made to revive the Veteran.  The Veteran was 
pronounced dead shortly thereafter.  

A discharge summary from St. John's Hospital lists the 
Veteran's causes of death as (1) cardiac arrest, not 
responding to resuscitation; (2) status-post coronary artery 
bypass grafting; (3) air leak following surgery which was 
stable at the time of death with a normal chest x-ray; and 
(4) fever with possible sepsis and elevated white count at 
the time of death.  The Veteran's death certificate, issued 
shortly thereafter, listed the Veteran's causes of death as 
(1) profound hypertension/asystole; (2) presumed sepsis; and 
(3) status-post coronary bypass grafting with coronary artery 
disease.

A VA medical opinion was obtained in June 2005.  The examiner 
reviewed the Veteran's claims file and observed that 
according to the Veteran's death certificate, the date of 
death was October [redacted], 2002, and the place of death was St. 
John's Medical Center.  The cause of death was listed as 
profound hypertension and asystole, sepsis, and status-post 
coronary artery bypass graft.  The examiner continued that 
the Veteran had an exercise tolerance test done in October 
2002 at the VAMC, that revealed inducible ischemia with 
symptoms consistent with crescendo angine pectoris.  The 
cardiologist immediately recommended that the Veteran receive 
expedited cardiac catheterization and coronary angiography.  
The cardiologist talked to the Veteran's primary care 
physician, as well as a physician at St. John's Medical 
Center so that further care of the Veteran could take place 
there.  The same day that the Veteran was transported to St. 
John's Medical Center, he had a coronary artery bypass graft 
done.  Post-operatively, the Veteran developed complications 
secondary to the coronary artery bypass graft, and died in 
October 2002.  

After reviewing the evidence, the examiner opined that the 
Veteran's death was not proximally caused by or accelerated 
by carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of the VA 
in furnishing hospital care, medical or surgical treatment, 
or examination prior to the Veteran's death in October 2002.  
The examiner also opined that the Veteran's death was not 
likely due to or accelerated by any event which occurred 
during VA treatment and which was no reasonably foreseeable.  
Lastly, the examiner opined that there was no negligence or 
carelessness or lack of proper skill or error in judgment on 
the part of the VAMC in furnishing hospital care, medical or 
surgical treatment.  As rationale for this opinion, the 
examiner stated that the Veteran received proper treatment 
and care in a timely manner from the VAMC in October 2002.  
The appellant has not submitted any medical evidence showing 
otherwise.

Thus, the only evidence linking the Veteran's cause of death 
to negligence, carelessness, lack of proper skill or error in 
judgment on the part of the VAMC are the appellant's own lay 
contentions.  Specifically, at her April 2004 hearing, the 
appellant testified that the VAMC could have done a better 
job in identifying the Veteran's heart problems.  In this 
regard, the appellant's representative clarified that after 
15 seconds on the treadmill, the VAMC noticed something was 
wrong but they did not react quickly enough.  Lay evidence 
can be competent and sufficient when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  
Regarding the appellant's statements that the VAMC did not 
react quickly enough, the Board acknowledges that she is 
competent to testify what she experienced, i.e. she is 
competent to testify that she observed time pass between the 
Veteran's treadmill test and his admission to St. John's 
Medical Center.  

However, while the appellant can testify to what she 
experienced, the appellant, as a lay person, is not competent 
to testify as to matters of medical causation.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the appellant is a physician or 
other health care professional.  Therefore, as a layperson, 
she is not competent to provide evidence that requires 
medical knowledge because she lacks the requisite 
professional medical training, certification and expertise to 
present opinions regarding etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Voerth v. West, 
13 Vet. App. 117, 119 (1999) (unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  Therefore, 
the appellant's statements regarding etiology do not 
constitute competent medical evidence on which the Board can 
make a determination as to whether the Veteran's cause of 
death was caused or accelerated by carelessness, negligence, 
lack of proper skill, error in judgment or similar instance 
of fault on the part of the VAMC.

Simply put, there is no evidence that the Veteran's death was 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in furnishing medical care for the Veteran's heart 
disorder or that was the result of an event not reasonably 
foreseeable.  For these reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the Veteran's 
death pursuant to the provisions of 38 U.S.C.A. § 1151.  
Accordingly, the Board concludes that service connection for 
the cause of the Veteran's death pursuant to the provisions 
of 38 U.S.C.A. § 1151 is not warranted. 


ORDER

Entitlement to service connection for the cause of the 
Veteran's death pursuant to the provisions of 38 U.S.C.A. 
§ 1151 is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


